DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 17/052,217 filed 11/02/2020.

Information Disclosure Statement
The information disclosure statements filed 11/02/2020 and 12/27/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 11-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 11, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a ; A method for producing a connection contact for a sensor or an actuator of a vehicle, the method comprising: providing a printed circuit board having at least one electronic component arranged thereon and having an opening; inserting a contact bushing into the opening; and combined soldering the at least one component to the printed circuit board and the contact bushing to the printed circuit board in one task.
          Therefore, claim 11 and its dependent claims 12-17 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 18 with the allowable feature being; A circuit board having a connection contact for a sensor or for an actuator in a vehicle, comprising: a contact bushing having a through-going opening to receive a contact pin that contacts the sensor or the actuator of the vehicle and to provide an electrical contact; and a reflow solder connection between the contact bushing and a metallization of the printed circuit board and further reflow solder connections between one or more components and the printed circuit board.
          Therefore, claim 18 and its dependent claim 19 are allowed.

; A vehicle control unit, comprising: a printed circuit board having a connection contact for a sensor or for an actuator in a vehicle, including: a contact bushing having a through-going opening to receive a contact pin that contacts the sensor or the actuator of the vehicle and to provide an electrical contact; and a reflow solder connection between the contact bushing and a metallization of the printed circuit board and further reflow solder connections between one or more components and the printed circuit board; a sensor or an actuator; and at least one contact pin that provides an electrical connection between the printed circuit board and the sensor or the actuator.
           Therefore, claim 20 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847